In an action, inter alia, to recover damages for breach of contract, the defendant William Simmons appeals, as limited by his brief, from so much of an order of the Supreme Court, Queens County (O’Donoghue, J.), dated August 12, 1996, as denied that branch of his motion which was to dismiss the fifth cause of action asserted in the complaint.
Ordered that the order is reversed, on the law, with costs, and that branch of the motion which was to dismiss the fifth cause of action is granted.
The plaintiffs commenced the instant action against, inter alia, William Simmons individually, although the relevant contract was made with his professional corporation. Since the individual defendant was not in privity of contract with the plaintiffs, the court should have granted his motion to dismiss the cause of action asserted against him personally (see generally, Scaccia v Wallin, 99 AD2d 801).
The appellant’s remaining contentions are academic in light of our determination. Copertino, J. P., Thompson, Friedmann and Florio, JJ., concur.